

EXHIBIT 10 (g)


 
SHARE EXCHANGE AND ACQUISITION AGREEMENT


BY AND AMONG


PURCHASE POINT MEDIA CORP.


AND


POWER SPORTS FACTORY, Inc.


Dated APRIL 24, 2007


THIS EXCHANGE AGREEMENT (the "Agreement"), is made and entered into as of April
24, 2007, by and among Purchase Point Media Corp. a Minnesota corporation
("PPMC"), and Power Sports Factory, Inc., a Delaware corporation ("PSF"), and
the stockholders of PSF set forth on the signature pages to this Agreement
(collectively, "PSF" and the "PSF SHAREHOLDERS"), with respect to the following
facts:


RECITALS


A.         The PSF SHAREHOLDERS own 100% of the issued and outstanding shares of
the Common Stock of PSF par value $.001 per share in the denominations as set
forth opposite their respective names on Schedule I to this Agreement.


B.         PPMC desires to acquire from the PSF SHAREHOLDERS, and the PSF
SHAREHOLDERS desire to sell and transfer to PPMC, all of the PSF Shares owned by
them on the Closing Date in exchange for the issuance and delivery by PPMC of
one share of Common Stock, no par value per share, of PPMC ("Common Stock"), for
each common share of PSF (the "Exchange Ratio"), on the terms and conditions set
forth below (the "Exchange"); and


C.          It is intended that, for federal income tax purposes, the Exchange
shall qualify as an exchange described in Section 351 of the of the Internal
Revenue Code of 1986, as amended (the "Code") and a reorganization described in
Section 368 of the Code.


NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:


ARTICLE I EXCHANGE OF SECURITIES
Section 1.1 The Exchange.
 
 
1

--------------------------------------------------------------------------------


 
On the terms and subject to the conditions of this Agreement, on the Closing
Date, PPMC shall issue and deliver to each of the PSF


SHAREHOLDERS such number of shares of Common Stock as is set forth opposite such
PSF shareholder name on Schedule I hereto, subject to adjustment as set forth in
Section 1.2, and each such PSF SHAREHOLDER shall sell, transfer and deliver to
PPMC, the number of issued and outstanding PSF Shares set forth opposite such
PSF SHAREHOLDER's name on Schedule I hereto along with a duly executed share
assignment endorsed in favour of PPMC.


Section 1.2 Exchange Ratio.


(a) By effecting a reverse split, PPMC will have no more than 7,620,000 shares
of Common Stock outstanding. In connection with the Closing, it is intended
that, the PSF SHAREHOLDERS would receive an aggregate of up to 17,500,000 shares
of PPMC Common Stock (assuming 100% of the PSF SHAREHOLDERS exchange their PSF
SHARES for PPMC SHARES), and any other issuances as directed by PSF.


ARTICLE II THE CLOSING


Section 2.1 Closing Date.


The closing of the Exchange and the other transactions contemplated by this
Agreement (the "Closing") shall take place at the offices of Michael S. Krome
Esq. which address is 8 Teak Court, Lake Grove, New York 11755 at 11:00 AM on
May 2, 2007, or at such other location, date and time as PPMC and PSF may agree.
The time and date upon which the Closing actually occurs being referred to
herein as the "Closing Date").


Section 2.2 Transactions at Closing.


At the Closing, the following transactions shall take place and
no transaction shall be deemed to have been completed or any document delivered
until all such transactions have been completed and all required documents
delivered:


(a) PPMC shall deliver the following documents:


(i) Validly executed stock certificates corresponding to the Common Stock issued
in the name of the PSF SHAREHOLDERS in the amounts set forth in Schedule I;


(ii) True copies of all consents and waivers obtained by PPMC, in accordance
with the provisions of Section 7.1 below;


(iii) Certificate of good standing from the Secretary of State of the State of
Delaware, dated at or about the Closing Date, to the effect that PPMC is in good
standing under the laws of said state;


(iv) Certified copy of the Certificate of Incorporation of PPMC, as certified by
the Secretary of State of the State of Delaware at or about the Closing Date;


(v) Secretary's certificate duly executed by PPMC's secretary attaching and
attesting to the accuracy of: (A) the bylaws of PPMC, (B) the resolutions of
PPMC's board of directors hereto issuing and
 
 
2

--------------------------------------------------------------------------------


 
allotting the Common Stock to the PSF SHAREHOLDERS subject to the provisions
hereof,  approving the transactions contemplated hereby, including the Exchange,
appointing the designees of PSF as directors of PPMC, and (C) an incumbency
certificate signed by all of the executive officers of PPMC dated at or about
the Closing Date;


(vi) An officer's certificate duly executed by PPMC's chief executive officer to
the effect that the conditions set forth in Section 7.1(a) below have been
satisfied, dated as of the date of the Closing;


(vii) Resignation and release letters in the form attached hereto as Exhibit B
hereto from each of the current officers and directors of PPMC;


(viii) All corporate books and records of PPMC; and


(ix) Such other documents and instruments as PSF may reasonably request.


(b) PSF shall deliver or cause to be delivered the following documents and/or
shall take the following actions:


(i) PSF shall deliver to PPMC share certificates in the name of PPMC in respect
of all PSF Shares and shall register PSF Shares in the name of PPMC in the
shareholders register of PSF;


(ii) Certificate of good standing from the Secretary of State of the State of
Delaware, dated at or about the Closing Date, to the effect that PSF is in good
standing under the laws of said state;


(iii) Certified copy of the Certificate of Incorporation of PSF, as amended to
date certified by the Secretary of State of the State of Delaware at or about
the Closing Date;


(iv) Secretary's certificate duly executed by PSF's secretary attaching and
attesting to the accuracy of: (A) the bylaws of PSF, (B) the resolutions of
PSF's board of directors, approving the transactions contemplated hereby,
including the Exchange, and (C) an incumbency certificate signed by all of the
executive officers of PSF dated at or about the Closing Date;


(v) An officer's certificate duly executed by PSF's chief executive officer of
PSF to the effect that the conditions set forth in Section7.2(a) below have been
satisfied, dated as of the date of the Closing; and
 
(vi) True copies of all consents and waivers obtained by PSF, in accordance with
the provisions of Section 7.1 below;
 
(c) The PSF SHAREHOLDERS shall deliver the following documents:


(i) to PPMC, duly executed share assignments in the form attached hereto as
Exhibit D effecting the immediate and unconditional sale, assignment and
irrevocable transfer of PSF Securities to PPMC, free and clear of any liens, or
any other third party rights of any kind and nature, whether voluntarily
incurred or arising by operation of law; and
 
3

--------------------------------------------------------------------------------


 
(ii) to PSF, as agent for PPMC, all share certificates in respect of PSF Shares.
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF PPMC


PPMC hereby makes the following representations and warranties to PSF and each
PSF SHAREHOLDER:


Section 3.1 Organization and Qualification.


PPMC is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, with the corporate power and authority to own
and operate its business as presently conducted, except where the failure to be
or have any of the foregoing would not have a Material Adverse Effect. PPMC is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction where the character of its properties owned or held under
lease or the nature of their activities makes such qualification necessary,
except for such failures to be so qualified or in good standing as would not
have a Material Adverse Effect. PPMC has no subsidiaries and is not a
participant in any joint venture, partnership, or similar arrangement.


Section 3.2 Authorization.


PPMC has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the Exchange.


Section 3.3 Validity and Effect of Agreement.


This Agreement has been duly and validly executed and delivered by PPMC and,
assuming that it has been duly authorized, executed and delivered by the other
parties hereto, constitutes a legal, valid and binding obligation of PPMC in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally.
 
Section 3.4 No Conflict.


Neither the execution and delivery of this Agreement by PPMC nor the performance
by such parties of their respective obligations hereunder, nor the consummation
of the Exchange, will: (i) conflict with PPMC's Certificate of Incorporation or
Bylaws; (ii) violate any statute, law, ordinance, rule or regulation, applicable
to PPMC or any of the properties or assets of PPMC; or (iii) violate, breach, be
in conflict with or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or permit the
termination of any provision of, or result in the termination of, the
acceleration of the maturity of, or the acceleration of the performance of any
obligation of PPMC and/or affect any of the obligations hereunder, or result in
the creation or imposition of any Lien upon any properties, assets or business
of PPMC under, any Contract or any order, judgment or decree to which PPMC is a
party or by which it or any of its
 
4

--------------------------------------------------------------------------------


 
assets or properties is bound or encumbered except, in the case of clauses (ii)
and (iii), for such violations, breaches, conflicts, defaults or other
occurrences which, individually or in the aggregate, would not have a material
adverse effect on its obligation to perform its covenants under this Agreement.


Section 3.5 Required Filings and Consents.


The execution and delivery of this Agreement by PPMC does not, and the
performance of this Agreement by PPMC will not, require any consent, approval,
authorization or permit of, or filing with or notification to, Governmental
Authority with respect to PPMC except: (i) compliance with applicable
requirements of the Securities Act, the Exchange Act and state securities laws
("Blue Sky Laws"); and (ii) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on PPMC, or would not prevent or materially delay
consummation of the Exchange or otherwise prevent the parties hereto from
performing their respective obligations under this Agreement.


Section 3.6 Capitalization.


The authorized capital stock of PPMC consists of 100,000,000 shares of Common
Stock, no par value per share, of which 7,500,000 shares are issued and
outstanding, and 10,000,000 shares of Preferred Stock, no par value per share,
of which no shares are outstanding. Except for the transactions contemplated by
this Agreement, there are no other share capital, pre-emptive rights,
convertible securities, outstanding warrants, options or other rights to
subscribe for, purchase or acquire from PPMC any shares of capital stock of PPMC
and there are no contracts or commitments providing for the issuance of, or the
granting of rights to acquire, any shares of capital stock of PPMC or under
which PPMC is, or may become, obligated to issue any of its securities. All
shares of capital stock of PPMC outstanding as of the date of this Agreement
have been duly authorized and validly issued, are fully paid and non­assessable,
and are free of pre-emptive rights. As of the Closing Date (as defined herein),
there will be no more than 7,500,000 shares of Common Stock issued or
outstanding prior to the Exchange.


Section 3.7 Status of Common Stock.


The Common Stock, when issued and allotted at the Closing in exchange for PSF
Shares, will be duly authorized, validly issued, fully paid, non-assessable, and
free of any pre-emptive rights, will be issued in compliance with all applicable
laws concerning the issuance of securities,and will have the rights,
preferences, privileges, and restrictions set forth in PPMC's charter and
bylaws, and will be free and clear of any Liens of any kind and duly registered
in the name of the PSF SHAREHOLDERS, in PPMC's stockholders ledger.


Section 3.8 SEC Reports and Financial Statements.


PPMC has timely filed with the SEC all forms, reports, notices, schedules,
statements and other documents and instruments required to be filed by it under
any applicable law, and has heretofore made available (or promptly following
filing will make available) to PSF true and complete copies of, all such forms,
reports, notices,schedules, statements and other documents and
 
5

--------------------------------------------------------------------------------


 
instruments required to be filed by it under the Exchange Act or the Securities
Act, the "PPMC SEC Documents"). As of their respective dates or, if amended, as
of the date of the last such amendment, the PPMC SEC Documents, including any
financial statements or schedules included therein (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading, (ii) were
complete and accurate in all material respects, and (iii) complied in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as the case may be, and the applicable rules and regulations of
the SEC thereunder.


Section 3.9 Financial Statements.


Each of the financial statements (the "PPMC Financial Statements") audited
financial statements for the years ended December 31, 2005 and December 31 2006.
have been prepared and are in accordance with, the books and records of PPMC,
the results of operations and cash flows of PPMC.


Section 3.10 No Assets or Liabilities.
PPMC will have satisfied all liabilities to PSF's satisfaction, and further
represents that PPMC will not have any liabilities, indebtedness or obligations,
whether known or unknown, absolute, accrued, contingent or otherwise, and
whether due or to become due (collectively, "Liabilities"), and, there is no
existing condition, situation or set of circumstances that could reasonably be
expected to result in such a liability, including without limitation any
liabilities for foreign, federal, state, local or other taxes (including
deficiencies, interest and penalties). As of the Closing Date, PPMC shall have
no properties or assets of any kind, whether real personal or intangible and
whether owned or leased (other than cash, cash equivalents or marketable
securities) and no Liabilities.


Section 3.11 No Contract Rights or Commitments.


On the Closing Date, other than contracts disclosed there will not be any
Contract to which PPMC is a party or by which any of its assets or properties
are bound.


Section 3.12 No Intellectual Property Rights or Infringement.


PPMC does not own, has not obtained the right to use, and has not violated nor
otherwise trespassed upon any patents, trademarks, service marks, trade names,
copyrights, and applications, licenses and rights with respect to the foregoing,
and/or any trade secrets, including know-how, inventions, designs, processes,
works of authorship, computer programs and/or technical data and/or information.


Section 3.13 Litigation.


There is no Action pending or threatened against PPMC that, individually or in
the aggregate, directly or indirectly, would be reasonably likely to have a
Material Adverse Effect, nor is there any outstanding judgment, decree or
injunction, in each case against PPMC, that, individually or in the aggregate,
has or would be reasonably likely to have a Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


 
Section 3.14 Taxes.


PPMC has timely filed (or has had timely filed on its behalf) with the
appropriate tax authorities all tax returns required to be filed by it or on
behalf of it, and each such tax return was complete and accurate in all material
respects, and PPMC has timely paid (or has had paid on its behalf) all material
Taxes due and owing by it, regardless of whether required to be shown or
reported on a tax return, including Taxes required to be withheld by it. No
deficiency for a material Tax has been asserted in writing or otherwise, to
PPMC's Knowledge, against PPMC or with respect to any of its assets, except for
asserted deficiencies that either (i) have been resolved and paid in full or
(ii) are being contested in good faith. There are no material Liens for Taxes
upon PPMC's assets.


Section 3.15 Registration.


No order revoking the registration of PPMC or the Common Stock under the
Exchange Act has been issued by any court, securities commission or regulatory
authority in the United States and no proceedings for such purpose are pending
or, to the Knowledge of PPMC, after reasonable inquiry, threatened.
 
Section 3.16 Trading.


No order suspending the sale or ceasing the trading or quotation of the Common
Stock in the over the counter market has been issued by any court, securities
commission or regulatory authority in the United States, and no proceedings for
such purpose are pending or, to the knowledge of PPMC, after reasonable inquiry,
threatened.


Section 3.17 Books and Records.


The books and records, financial and others, of PPMC are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices.


Section 3.18 Insurance.


PPMC has no insurable properties and PPMC does not maintain
any insurance covering its assets, business, equipment, properties, operations,
employees, officers, or directors. To PPMC's knowledge since inception there has
not been any damage, destruction or loss, which could have been deemed as an
"Insurance Event".


Section 3.19 Compliance.


PPMC is in compliance with all foreign, federal, state and local laws and
regulations of any Governmental Authority, except to the extent that failure to
comply would not, individually or in the aggregate, have a Material Adverse
Effect. PPMC has not received any notice asserting a failure, or possible
failure, to comply with any such law or regulation, the subject of which notice
has not been resolved as required thereby or otherwise to the satisfaction of
the party sending the notice, except for such failure as would not, individually
or in the aggregate, have a Material Adverse Effect. PPMC does not, and is not
require to, hold any permits, licenses or franchises from Governmental
Authorities.


Section 3.20 Absence of Certain Changes.
 
7

--------------------------------------------------------------------------------


 
Since April 24, 2007, except as described in the PPMC SEC Documents or as
expressly permitted or required by this Agreement or with the consent of PSF,
PPMC has not:


(a) sold or otherwise issued any shares of capital stock; (b) acquired any
assets or incurred any Liabilities; (c) amended its certificate of incorporation
or bylaws;


(d) waived any rights of value which in the aggregate are extraordinary or
material considering the business of PPMC;


(e) made any material change in its method of management, operation or
accounting;




(f) made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee;


(g) granted or agreed to grant any options, warrants or other rights for its
stocks, bonds or other corporate securities calling for the issuance thereof,
which option, warrant or other right has not been cancelled as of the Closing
Date;


(h) borrowed or agreed to borrow any funds or incurred or become subject to, any
material obligation or liability (absolute or contingent) except liabilities
incurred in the ordinary course of business;


(i) become subject to any law or regulation which materially and adversely
affects, or in the future may adversely affect, the business, operations,
properties, assets or condition of PPMC or become subject to any change or
development in, or effect on, PPMC that has or could reasonably be expected to
have a Material Adverse Effect; or


(j) entered into any agreement to take any action described in clauses (a)
through (i) above


Section 3.21 Material Transactions or Affiliations.


There is no contract, agreement or arrangement between PPMC and any person who
was, at the time of such contract, agreement or arrangement an officer, director
or person owning of record, or known by PPMC to own beneficially, five percent
or more of the issued and outstanding Common Stock and which is to be performed
in whole or in part after the date hereof. PPMC has no commitment, whether
written or oral, to lend any funds to, borrow any money from or enter into any
other material transactions with, any such affiliated person.
 
Section 3.22 Employees.


PPMC has no employees other than its officers and directors. PPMC has no
liabilities and/or debts towards any such officers and directors. PPMC has no
agreement, obligation or commitment with respect to the election of any
individual or individuals to PPMC's board of directors.
 
8

--------------------------------------------------------------------------------


 
Section 3.23 Previous Sales of Securities.


Since inception, PPMC has sold Common Stock to investors only in reliance upon
applicable exemptions from the registration requirements under any applicable
law including the laws of the United States and any applicable states and all
such sales were made in accordance with the laws of said jurisdictions. Except
as provided in this Agreement, PPMC has not granted or agreed to grant any
registration rights, including piggyback entity.


Section 3.24 Principals of PPMC.


During the past five years, no officer or director of PPMC has been:
 
(a) the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;


(b) the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offenses);


(c) the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; or


(d) found by a court of competent jurisdiction (in a civil action), the
Commission or the Commodity Futures Trading Commission to have violated a
federal or state securities or commodities law, and the judgment has not been
reversed, suspended, or vacated.


Section 3.25 Tax-Free Exchange.


PPMC has not taken any action, nor does PPMC know of any fact, that is
reasonably likely to prevent the Exchange from qualifying as a "reorganization"
within the meaning of Section 351 or 368 of the Code.


Section 3.26 Brokers and Finders.


Neither PPMC, nor any of its respective officers, directors, employees or
managers, has employed any broker, finder, advisor or consultant, or incurred
any liability for any investment banking fees, brokerage fees, commissions or
finders' fees, advisory fees or consulting fees in connection with the Exchange
for which PPMC has or could have any liability.


Section 3.27 Disclosure.


As of the Closing Date, there is no known material fact or information relating
to the business, condition (financial or otherwise), affairs, operations or
assets of PPMC and/or its subsidiaries that has not been disclosed in writing to
PSF and/or the PSF SHAREHOLDERS by PPMC. No representation or warranty of PPMC
in this Agreement or any statement or document delivered in connection herewith
or therewith, contained or will contain any untrue statement of a material fact
or fail to state any material fact necessary in
 
9

--------------------------------------------------------------------------------


 
order to make the statements made, in light of the circumstances under which
they were made, not misleading.


ARTICLE IV  REPRESENTATIONS AND WARRANTIES OF PSF


PSF hereby makes the following representations and warranties to PPMC:
 
Section 4.1 Organization and Qualification.


PSF is duly organized and validly existing under the laws of its jurisdiction of
organization, with the corporate power and authority to own and operate its
business as presently conducted, except where the failure to be or have any of
the foregoing would not have a Material Adverse Effect. PSF is duly qualified as
a foreign corporation to do business in each jurisdiction where the character of
its properties owned or held under lease or the nature of its activities makes
such qualification necessary, except for such failures to be so qualified as
would not have a Material Adverse Effect. PSF has no subsidiaries.


Section 4.2 Authorization; Validity and Effect of Agreement.


PSF has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the Exchange.
This Agreement has been duly and validly executed and delivered by PSF and,
assuming that it has been duly authorized, executed and delivered by the other
parties hereto, constitutes a legal, valid and binding obligation of PSF, in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally.


Section 4.3 No Conflict.


Neither the execution and delivery of this Agreement by PSF nor the performance
by PSF of its obligations hereunder, nor the consummation of the Exchange, will:
(i) conflict with PSF's Certificate of Incorporation; (ii) violate any statute,
law, ordinance, rule or regulation, applicable to PSF or any of its properties
or assets; or (iii) violate, breach, be in conflict with or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of PSF, or result in the creation or imposition of
any Lien upon any properties, assets or business of PSF under, any Material
Contract or any order, judgment or decree to which PPMC is a party or by which
it or any of its assets or Properties is bound or encumbered except, in the case
of clauses (ii) or (iii), for such violations,breaches,conflicts, defaults or
other occurrences which, individually or in the aggregate, would not have a
Material Adverse Effect on its obligation to perform its covenants under this
Agreement.


Section 4.4 Required Filings and Consents.


The execution and delivery of this Agreement by PSF do not, and the performance
of this Agreement by PSF will not require any
 
10

--------------------------------------------------------------------------------


 
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Authority, with respect to PSF, except: (i) compliance with
applicable requirements of the Securities Act, the Exchange Act, and Blue Sky
Laws; and (ii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on PSF, or materially delay consummation of the Exchange or
otherwise prevent the parties hereto from performing their obligations under
this Agreement.


Section 4.5 Capitalization.


The authorized capital stock of PSF consists of 1500 shares of Common Stock par
value $0.001, of which 1500 shares are issued and outstanding. All PSF Shares
outstanding as of the date of this Agreement have been duly authorized and
validly issued, are fully paid and non-assessable, and are free of pre-emptive
rights.


Section 4.6 Financial Statements.


PSF has previously furnished to PPMC true and complete copies of its unaudited
balance sheet of PSF for the period ended December 31, 2005, and December 31,
2006 and the related statements of operations, through December 31, 2006 (all of
such financial statements of PSF collectively, the "PSF Financial Statements").
The PSF Financial Statements (including the notes thereto) present fairly in all
material respects the financial position and results of operations and cash
flows of PSF at the date or for the period set forth therein, in each case in
accordance with GAAP applied on a consistent basis throughout the periods
involved (except as otherwise indicated therein). The PSF Financial Statements
have been prepared from and in accordance with the books and records of PSF and
its subsidiaries, as applicable.


Section 4.7 No Undisclosed Liabilities.


Except as disclosed in the PSF Financial Statements, PSF has no material
liabilities, indebtedness or obligations, except those that have been incurred
in the ordinary course of business, whether absolute, accrued, contingent or
otherwise, and whether due or to become due, and to the Knowledge of PSF, there
is no existing condition, situation or set of circumstances that could
reasonably be expected to result in such a liability, indebtedness or
obligation.


Section 4.8 Properties and Assets.


PSF has good and marketable title to, valid leasehold interests in, or the legal
right to use, all of the assets, properties and leasehold interests reflected in
the most recent PSF Financial Statements, except for those sold or otherwise
disposed of since the date of such PSF Financial Statements in the ordinary
course of business consistent with past practice.


Section 4.9 Litigation.


There is no Action pending or threatened against PSF that, individually or in
the aggregate, directly or indirectly, would be reasonably likely to have a
Material Adverse Effect, nor is there any outstanding judgment, decree or
injunction, in each case
 
11

--------------------------------------------------------------------------------


 
against PSF, that, individually or in the aggregate, has or would be reasonably
likely to have a Material Adverse Effect.
 
Section 4.10 Taxes.


PSF has timely filed (or has had timely filed on its behalf) with the
appropriate tax authorities all tax returns required to be filed by it or on
behalf of it, and each such tax return was complete and accurate in all material
respects, and PSF has timely paid (or has had paid on its behalf) all material
Taxes due and owing by it, regardless of whether required to be shown or
reported on a tax return, including Taxes required to be withheld by it. No
deficiency for a material Tax has been asserted in writing or otherwise, to
PSF's Knowledge, against PSF or with respect to any of its assets, except for
asserted deficiencies that either (i) have been resolved and paid in full or
(ii) are being contested in good faith. There are no material Liens for Taxes
upon PSF's assets.


Section 4.11 Compliance.


To PSF's Knowledge, PSF is in compliance with all federal, state and local laws
and regulations of any Governmental Authority applicable to its operations or
with respect to which compliance is a condition of engaging in the business
thereof, except to the extent that failure to comply would not, individually or
in the aggregate, have a Material Adverse Effect. PSF has not received any
notice asserting a failure, or possible failure, to comply with any such law or
regulation, the subject of which notice has not been resolved as required
thereby or otherwise to the satisfaction of the party sending the notice, except
for such failure as would not, individually or in the aggregate, have a Material
Adverse Effect. To PSF's Knowledge, PSF holds all permits, licenses and
franchises from Governmental Authorities required to conduct its business as it
is now being conducted, except for such failures to have such permits, licenses
and franchises that would not, individually or in the aggregate, have a Material
Adverse Effect.


Section 4.12 Absence of Certain Changes.


Since the date of the most recent PSF Financial Statements,
 
(i)
there has been no change or development in, or effect on, PSF that has or could
reasonably be expected to have a Material Adverse Effect,

 
(ii)
PSF has not sold, transferred, disposed of, or agreed to sell, transfer or
dispose of, any material amount of its assets other than in the ordinary course
of business,

 
(iii)
PSF has not paid any dividends or distributed any of its assets to any of its
shareholders,

  (iv) PSF has not acquired any material amount of assets except in the ordinary
course of business, nor acquired or merged with any other business,

 
(v)
PSF has not waived or amended any of its respective material contractual rights
except in the ordinary course of business, and (vi)

 
(vi)
PSF has not entered into any agreement to take any action described in clauses
(i) through (v) above.



Section 4.13 Previous Sales of Securities.
 
12

--------------------------------------------------------------------------------


 
Since inception, PSF has sold Common Stock to investors only in reliance upon
applicable exemptions from the registration requirements under any applicable
law including the laws of the United States of America.
 
Section 4.14 Principals of PSF.


During the past five years, no officer or director of PSF has been:


(a) the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;


(b) the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offences);


(c) the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, or temporarily
enjoining, barring, suspending or otherwise limiting his involvement in any type
of business, securities or banking activities; or


(d) found by a court of competent jurisdiction (in a civil action), the
Commission or the Commodity Futures Trading Commission to have violated a
federal or state securities or commodities law, and the judgment has not been
reversed, suspended, or vacated.


Section 4.15 Brokers and Finders.
 
PSF has an obligation under separate agreement with Magnus Associates.
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF EACH PSF SHAREHOLDER

Each PSF SHAREHOLDER, severally and not jointly, hereby make the following
representations and warranties to PSF and PPMC:


Section 5.1 Authority and Validity.


Each PSF SHAREHOLDER has all requisite power to execute and deliver, to perform
its obligations under, and to consummate the transactions contemplated by, this
Agreement.
 
Section 5.2 Validity.


Upon the execution and delivery of each other document to which each PSF
SHAREHOLDER is a party (assuming due execution and delivery by each other party
thereto) each such other document will be the legal, valid and binding
obligations of such PSF SHAREHOLDER, enforceable against such PSF SHAREHOLDER in
accordance with their respective terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors' rights generally.
 
13

--------------------------------------------------------------------------------


 
Section 5.3 No Breach or Violation.


The execution, delivery and performance by each PSF SHAREHOLDER of this
Agreement and each other document to which it is a party, and the consummation
of the transactions contemplated hereby and thereby in accordance with the terms
and conditions hereof and thereof, do not and will not conflict with (i) the
certificate of incorporation or bylaws of such PSF SHAREHOLDER, if applicable,
or (ii) any agreement to which such PSF SHAREHOLDER is a party, or by which such
PSF SHAREHOLDER or such PSF SHAREHOLDER's Assets are bound or affected.


Section 5.4 Consents and Approvals.


No consent, approval, authorization or order of, registration or filing with, or
notice to, any Government Authority or any other Person is necessary to be
obtained, made or given by each PSF SHAREHOLDER in connection with the
execution, delivery and performance by such PSF SHAREHOLDER of this Agreement or
any other document to which it is a party or for the consummation by such PSF
SHAREHOLDER of the transactions contemplated hereby or thereby.
 
Section 5.5 Title.


PSF Shares to be delivered by each PSF SHAREHOLDER in connection with the
transactions contemplated herein are, and at the Closing will be owned, of
record and beneficially, solely by such PSF SHAREHOLDER, free and clear of any
Lien and represent such PSF SHAREHOLDER's entire ownership interest in PSF.


Section 5.6 Investor Status.


Each PSF SHAREHOLDER is an "accredited investor" as that term is defined in Rule
501(a) of Regulation D under the Securities Act and has properly completed the
form attached hereto as Schedule III.


Section 5.7 No Government Review.


Each PSF SHAREHOLDER understands that neither the SEC nor any securities
commission or other Governmental Authority of any state, country or other
jurisdiction has approved the issuance of the Common Stock or passed upon or
endorsed the merits of the Common Stock or the Exchange Agreement or any of the
other documents relating to the Exchange (collectively, the "Offering
Documents"), or confirmed the accuracy of, determined the adequacy of, or
reviewed the Exchange Agreement or the other Offering Documents.
 
Section 5.8 Investment Intent.


The shares of Common Stock are being acquired by each PSF SHAREHOLDER for each
PSF SHAREHOLDER's own account for investment purposes only, not as a nominee or
agent and not with a view to the resale or distribution of any part thereof, and
each PSF SHAREHOLDER has no present intention of selling, granting any
participation in or otherwise distributing the same. Each PSF SHAREHOLDER
further represents that the PSF SHAREHOLDER does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or third person with respect to any of PSF Shares.
 
14

--------------------------------------------------------------------------------


 
Section 5.9 Restrictions on Transfer.


Each PSF SHAREHOLDER understands that the shares of Common Stock have not been
registered under the Securities Act or registered or qualified under any foreign
or state securities law, and may not be, directly or indirectly, sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act and registration or qualification
under applicable state securities laws or the availability of an exemption
therefrom. In any case where such an exemption is relied upon by each PSF
SHAREHOLDER from the registration requirements of the Securities Act and the
registration or qualification requirements of such state securities laws, each
PSF SHAREHOLDER shall furnish PPMC with an opinion of counsel stating that the
proposed sale or other disposition of such securities may be effected without
registration under the Securities Act and will not result in any violation of
any applicable state securities laws relating to the registration or
qualification of securities for sale, such counsel and opinion to be
satisfactory to PPMC. Each PSF SHAREHOLDER acknowledges that it is able to bear
the economic risks of an investment in the Common Stock for an indefinite period
of time, and that its overall commitment to investments that are not readily
marketable is not disproportionate to its net worth.


Section 5.10 Informed Investment.


Each PSF SHAREHOLDER has made such investigations in connection herewith as it
deemed necessary or desirable so as to make an informed investment decision
without relying upon PSF for legal or tax advice related to this investment. In
making its decision to acquire the Common Stock, each PSF SHAREHOLDER has not
relied upon any information other than information contained in this Agreement
and in the other Offering Documents.
 
Section 5.11 Access to Information.


Each PSF SHAREHOLDER acknowledges that it has had access to and has reviewed all
documents and records relating to PPMC, including, but not limited to, PPMC SEC
Documents, that it has deemed necessary in order to make an informed investment
decision with respect to an investment in PPMC; that it has had the opportunity
to ask representatives of PPMC certain questions and request certain additional
information regarding the terms and conditions of such investment and the
finances, operations, business and prospects of PPMC and has had any and all
such questions and requests answered to its satisfaction; and that based on the
foregoing it understands the risks and other considerations relating to an
investment in PPMC.


Section 5.12 Reliance on Representations.


Each PSF SHAREHOLDER understands that the shares of Common Stock are being
offered and sold to it in reliance on specific exemptions from the registration
and/or public offering requirements of the U.S. federal and state securities
laws and that PPMC and PSF is relying in part upon the truth and accuracy of,
and such PSF SHAREHOLDER's compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such PSF SHAREHOLDER set forth
herein in order to determine the availability
 
15

--------------------------------------------------------------------------------


 
of such exemptions and the eligibility of such PSF SHAREHOLDER to acquire the
Common Stock. Each PSF SHAREHOLDER represents and warrants to PPMC and PSF that
any information the PSF SHAREHOLDER has heretofore furnished or furnishes
herewith to PPMC and PSF is complete and accurate, and further represents and
warrants that it will notify and supply corrective information to PPMC and PSF
immediately upon the occurrence of any change therein occurring prior to PSF's
issuance of the Common Stock. Within five (5) days after receipt of a request
from PSF, each PSF SHAREHOLDER will provide such information and such documents
as may reasonably be necessary to comply with any and all laws and regulations
to which PSF is subject.


Section 5.13 No General Solicitation.


Each PSF SHAREHOLDER is unaware of, and in deciding to participate in the
transactions contemplated hereby is in no way relying upon, and did not become
aware of the transactions contemplated hereby through or as a result of, any
form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media, or broadcast over television or
radio or the internet, in connection with the transactions contemplated hereby.


Section 5.14 Placement and Finder's Fees.


No agent, broker, investment banker, finder, financial advisor or other person
acting on behalf of the PSF SHAREHOLDER or under its authority is or will be
entitled to any broker's or finder's fee or any other commission or similar fee,
directly or indirectly, in connection with the transactions contemplated hereby,
and no person is entitled to any fee or commission or like payment in respect
thereof based in any way on any agreements, arrangements or understanding made
by or on behalf of the PSF SHAREHOLDER.


ARTICLE VI CERTAIN COVENANTS
Section 6.1 Conduct of Business by PPMC.


Except (i) as expressly permitted or required by this Agreement, or (ii) with
the consent of PSF, during the period commencing with the date of this Agreement
and continuing until the Closing Date, PPMC shall remain inactive and not
conduct (directly and/or indirectly, including through subsidiaries, other than
subsidiaries that will be disposed of prior to Closing, and subject to the
provisions hereof) any trade or business, preserve intact its business
organizations and maintain the registration of PPMC and the Common Stock under
the Exchange Act.


Section 6.2 Access to Information.


At all times prior to the Closing or the earlier termination of this Agreement
in accordance with the provisions of Article IX, and in each case subject to
Section 6.3 below, each party hereto shall provide to the other party (and the
other party's authorized representatives) reasonable access during normal
business hours and upon reasonable prior notice to the premises, properties,
books, records, assets, liabilities, operations, contracts, personnel, financial
information and other data and information of or
 
16

--------------------------------------------------------------------------------


 
relating to such party (including without limitation all written proprietary and
trade secret information and documents, and other written information and
documents relating to intellectual property rights and matters), and will
cooperate with the other party in conducting its due diligence investigation of
such party, provided that the party granted such access shall not interfere
unreasonably with the operation of the business conducted by the party granting
access, and provided that no such access need be granted to privileged
information or any agreements or documents subject to confidentiality
agreements.


Section 6.3 Confidentiality; No Solicitation.


Each party shall hold, and shall cause its respective Affiliates and
representatives to hold, all Confidential Information made available to it in
connection with the Exchange in strict confidence, shall not use such
information except for the sole purpose of evaluating the Exchange and shall not
disseminate or disclose any of such information other than to its directors,
officers, managers, employees, shareholders, interest holders, Affiliates,
agents and representatives, as applicable, who need to know such information for
the sole purpose of evaluating the Exchange (each of whom shall be informed in
writing by the disclosing party of the confidential nature of such information
and directed by such party in writing to treat such information confidentially).
The above limitations on use, dissemination and disclosure shall not apply to
Confidential Information that (i) is learned by the disclosing party from a
third party entitled to disclose it; (ii) becomes known publicly other than
through the disclosing party or any third party who received the same from the
disclosing party, provided that the disclosing party had no Knowledge that the
disclosing party was subject to an obligation of confidentiality; (iii) is
required by law or court order to be disclosed by the parties; or (iv) is
disclosed with the express prior written consent thereto of the other party. The
parties shall undertake all necessary steps to ensure that the secrecy and
confidentiality of such information will be maintained. In the event a party is
required by court order or subpoena to disclose information which is otherwise
deemed to be confidential or subject to the confidentiality obligations
hereunder, prior to such disclosure, the disclosing party shall: (i) promptly
notify the non-disclosing party and, if having received a court order or
subpoena, deliver a copy of the same to the non-disclosing party; (ii) cooperate
with the non-disclosing party, at the expense of the non-disclosing party, in
obtaining a protective or similar order with respect to such information; and
(iii) provide only that amount of information as the disclosing party is advised
by its counsel is necessary to strictly comply with such court order or
subpoena.


Section 6.4 Further Assurances.


Each of the parties hereto agrees to use its best efforts before and after the
Closing Date to take or cause to be taken all action, to do or cause to be done,
and to assist and cooperate with the other party hereto in doing, all things
necessary, proper or advisable under applicable laws to consummate and make
effective, in the most expeditious manner practicable, the Exchange, including,
but not limited to: (i) satisfying the conditions precedent to the obligations
of any of the parties hereto; (ii) obtaining all waivers, consents and approvals
from other parties necessary for the consummation of the Exchange, (iii) making
all filings with, and
 
17

--------------------------------------------------------------------------------


 
obtain all consents, approvals and authorizations that are required to be
obtained from, Governmental Authorities, (iv) defending of any lawsuits or other
legal proceedings, whether judicial or administrative, challenging this
Agreement or the performance of the obligations hereunder; and (v) executing and
delivering such instruments, and taking such other actions, as the other party
hereto may reasonably require in order to carry out the intent of this
Agreement.


Section 6.5 Public Announcements.


PPMC, the PSF SHAREHOLDERS and PSF shall consult with each other before issuing
any press release or otherwise making any public statements with respect to the
Exchange or this Agreement, and shall not issue any other press release or make
any other public statement without prior consent of the other parties, except as
may be required by law or, with respect to PPMC, by obligations pursuant to rule
or regulation of the Exchange Act, the Securities Act, any rule or regulation
promulgated thereunder or any rule or regulation of the National Association of
Securities Dealers.


Section 6.6 Notification of Certain Matters.


Each party hereto shall promptly notify the other party in writing of any
events, facts or occurrences that would result in any breach of any
representation or warranty or breach of any covenant by such party contained in
this Agreement.
 
Section 6.7 Financial Statements.


PSF shall use its best efforts to have its accountant consent to PPMC's use of
and reliance on the PSF unaudited Financial Statements as may be required in
connection with any filings made by PPMC under the United States federal
securities laws and or in compliance of National Association of Securities
Dealers rules and regulations.


Section 6.8 Prohibition on Trading in PPMC Securities.


All parties acknowledge that information concerning the matters that are the
subject matter of this Agreement may constitute material non-public information
under United States federal securities laws, and that United States federal
securities laws prohibit any person who has received material non-public
information relating to PPMC from purchasing or selling securities of PPMC,or
from communicating such information to any person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell
securities of PPMC. Accordingly, until such time as any such non-public
information has been adequately disseminated to the public, the parties to this
Agreement shall not purchase or sell any securities of PPMC.


Section 6.9 Tax-Free Exchange Status.


The parties hereto shall take (or refrain from taking) any and all actions
necessary to ensure that, for United States federal income tax purposes: (i) the
Exchange shall qualify as a reorganization within the meaning of 368(a)(1)(B) of
the Code, and (ii) that the tax consequences to the shareholders
of both companies are minimized.
 
18

--------------------------------------------------------------------------------


 
Section 6.10 Disposition of Assets and Liabilities.


Prior to the Closing, PPMC shall take all action required in order to dispose of
all of PPMC's Assets (other than cash, cash equivalents and marketable
securities) and satisfy all of its Liabilities in accordance with any and all
applicable laws and regulations. PPMC shall indemnify and hold PSF and the PSF
SHAREHOLDERS harmless from and/or against any and all demands, claims, actions
or causes of action, judgments, assessments, losses, liabilities (including tax
liabilities), damages or penalties and reasonable attorneys' fees and related
disbursements suffered by PSF, the PSF SHAREHOLDERS and/or PPMC resulting from
or arising out of or in connection with any such Assets and/or Liabilities of
PPMC.
 
Section 6.11 Waiver of Claims.


Each PSF SHAREHOLDER for himself and his heirs, executors, administrators,
attorneys and assigns, hereby releases and acknowledges full accord,
satisfaction, discharge and settlement of, and further irrevocably and
unconditionally forever releases, remises, and acquits PSF and any of its
present or former officers, directors, shareholders, employees, agents,
affiliates, parents, subsidiaries, predecessors, successors, attorneys and
assigns (the "PSF Released Parties") of and from any and all manner of actions,
causes of action, arbitrations, controversies, expenses, damages, liabilities,
demands, claims, counterclaims, cross-claims, obligations, losses, costs,
promises, covenants, agreements, and suits of any kind or nature, whether known
or unknown, whether contingent or fixed, whether developed or undeveloped, in
law or equity, in tort or in contract from the beginning of time through the
date of the full execution of this Agreement and the attachments and schedules
hereto which he may have or claim to have against PSF Released Parties. Each PSF
SHAREHOLDER expressly acknowledges that such claims released and discharged by
this Section include, but are not limited to, any and all claims against PSF
Released Parties for remuneration, compensation or benefits (including but not
limited to fees, salary, expense reimbursements, commissions, stock, options or
warrants for stock, success fees, insurance or other benefits, or any other form
of remuneration, compensation or benefits of any kind) and any and all other
claims of any kind and nature arising prior to execution of this Agreement and
the attachments and schedules hereto, which relate in any way to PSF. This
release shall extend to all claims, known and unknown.


Section 6.12 Attorney Review


Both parties agree to cooperate in good faith with regards to attorney review of
this Agreement.


ARTICLE VII  CONDITIONS TO CONSUMMATION OF THE EXCHANGE
 
Section 7.1 Conditions to Obligations of PSF.


The obligations of PSF and PSF SHAREHOLDERS to consummate the Exchange shall be
subject to the fulfillment, or written waiver by PSF, at or prior to the
Closing, of each of the following conditions:
 
19

--------------------------------------------------------------------------------


 
(a) PPMC shall have delivered to PSF each of the documents required by Section
2.2(a) of this Agreement;


(b) The representations and warranties of PPMC set out in this Agreement shall
be true and correct in all material respects at and as of the time of the
Closing as though such representations and warranties were made at and as of
such time;
 
(c) PPMC shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by such parties on or prior to the Closing Date;


(d) All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Governmental Authority or Person as provided herein shall
have been obtained;


(e) PSF shall have completed a due diligence review of the business, operations,
financial condition and prospects of PPMC and shall have been satisfied with the
results of its due diligence review in its sole and absolute discretion;


(f) There has been no Material Adverse Effect on the business, condition or
prospects of PPMC until the Closing Date;


(g) PPMC shall file if applicable with the SEC a Schedule 14(f)-l with respect
to the change of control transactions described in this Agreement, and shall
have caused the Schedule 14(f)01 to be mailed to each registered holder of its
Common Stock;


(h) PPMC shall have no Assets (other than cash, cash equivalents and marketable
securities) or Liabilities;


(i) Holders of all of the PSF Shares shall have become party to the Exchange;
and


(k) The outstanding shares of Common Stock of PPMC prior to the Closing shall
not exceed 7,500,000 shares.


Section 7.2 Conditions to Obligations of PPMC.


The obligations of PPMC to consummate the Exchange shall be subject to the
fulfillment, or written waiver by PPMC, at or prior to the Closing of each of
the following conditions:


(a) PSF shall have delivered to PPMC each of the documents required by Section
2.2(b) of this Agreement;


(b) The PSF SHAREHOLDERS shall have delivered to PPMC the documents required by
Section 2.2(c) of this Agreement;


(c) The representations and warranties of PSF and the PSF SHAREHOLDERS set out
in this Agreement shall be true and correct in all material respects at and as
of the time of the Closing as though such representations and warranties were
made at and as of such time;
 
(d) PSF shall have performed and complied in all material respects
 
20

--------------------------------------------------------------------------------


 
with all covenants, conditions, obligations and agreements required by this
Agreement to be performed or complied with by PSF on or prior to the Closing
Date;


(e) All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Governmental Authority or Person as provided herein shall
have been obtained;


(f) PPMC shall have completed a due diligence review of the business,
operations, financial condition and prospects of PSF and shall have been
satisfied with the results of its due diligence review in its sole and absolute
discretion;


(g) There has been no Material Adverse Effect on the business, condition;


(h) PSF shall have paid all of the costs and expenses of PSF associated with the
transactions contemplated herein;


(i) Holders of at least 100% of PSF Shares shall have become party to the
Exchange; and


ARTICLE VIII INDEMNIFICATION


Section 8.1 Indemnification by PPMC.


(a) Notwithstanding any other indemnification provision hereunder, PPMC (the
"Indemnifying Party") shall indemnify and hold harmless PSF and its officers,
directors and employees and each of the PSF SHAREHOLDERS (each an "Indemnified
Party"), from and against any and all demands, claims, actions or causes of
action, judgments, assessments, losses, liabilities, damages or penalties and
reasonable attorneys' fees and related disbursements (collectively, "Claims")
suffered by such Indemnified Party resulting from or arising out of (i) any
inaccuracy in or breach of any of the representations or warranties made by the
Indemnifying Party at the time they were made, and, except for representations
and warranties that speak as of a specific date or time (which need only be true
and correct as of such date or time), on and as of the Closing Date, (ii) any
breach or nonfulfillment of any covenants or agreements made by the Indemnifying
Party, (iii) any misrepresentation made by the Indemnifying Party, in each case
as made herein or in the Schedules or Exhibits annexed hereto or in any closing
certificate, schedule or any ancillary certificates or other documents or
instruments furnished by the Indemnifying Party pursuant hereto or in connection
with the Exchange, (iv) any untimely filing of or inaccuracy in, any SEC
Document, and (v) the operations and liabilities of PPMC and/or any of its
subsidiaries, whether known or unknown, arising out of any action, omission
and/or period of time preceding the Closing Date, including but not limited to
any taxes levied with respect to same. The Indemnified Party's right hereunder
may be exercised against the Chairman of PPMC executing this Agreement, whether
together and/or apart, before and/or after, with or without, exercising same
right against PPMC, all upon the Indemnified Party's sole discretion.


Section 8.2 Indemnification by PSF.
 
21

--------------------------------------------------------------------------------


 
(a) Notwithstanding any other indemnification provision hereunder, PSF and the
PSF SHAREHOLDERS (each, the "Indemnifying Party") shall, severally and jointly,
indemnify and hold harmless PPMC, its officers,directors, attorneys, accountants
and employees (each an "Indemnified Party"), from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys' fees and related
disbursements (collectively, "Claims") suffered by such Indemnified Party
resulting from or arising out of (i) any inaccuracy in or breach of any of the
representations or warranties made by the Indemnifying Party at the time they
were made, and, except for representations and warranties that speak as of a
specific date or time (which need only be true and correct as of such date or
time), on and as of the Closing Date, (ii) any breach or nonfulfillment of any
covenants or agreements made by the Indemnifying Party, or (iii) any
misrepresentation made by the Indemnifying Party, in each case as made herein or
in the Schedules or Exhibits annexed hereto or in any closing certificate,
schedule or any ancillary certificates or other documents or instruments
furnished by the Indemnifying Party pursuant hereto or in connection with the
Exchange.


Section 8.3 Indemnification Procedures for Third-Party Claim.


(a) Upon obtaining knowledge of any Claim by a third party which has given rise
to, or is expected to give rise to, a claim for indemnification hereunder, the
Indemnified Party shall give written notice ("Notice of Claim") of such claim or
demand to the Indemnifying Party, specifying in reasonable detail such
information as the Indemnified Party may have with respect to such
indemnification claim (including copies of any summons, complaint or other
pleading which may have been served on it and any written claim, demand,
invoice, billing or other document evidencing or asserting the same). No failure
or delay by the Indemnified Party in the performance of the foregoing shall
reduce or otherwise affect the obligation of the Indemnifying Party to indemnify
and hold the Indemnified Party harmless, except to the extent that such failure
or delay shall have actually adversely affected the Indemnifying Party's ability
to defend against, settle or satisfy any Claims for which the Indemnified Party
entitled to indemnification hereunder.


(b) If the claim or demand set forth in the Notice of Claim given by an
Indemnified Party pursuant to Section 8.1 hereof is a claim or demand asserted
by a third party, the Indemnifying Party shall have fifteen (15) days after the
date on which Notice of Claim is given to notify Indemnified Party in writing of
their election to defend such third party claim or demand on behalf of the
Indemnified Party. If the Indemnifying Party elects to defend such third party
claim or demand, Indemnified Party shall make available to the Indemnifying
Party and its agents and representatives all records and other materials that
are reasonably required in the defense of such third party claim or demand and
shall otherwise cooperate with, and assist the Indemnifying Party in the defense
of, such third party claim or demand. So long as the Indemnifying Party is
defending such third party claim in good faith, the Indemnified Party shall not
pay, settle or compromise such third party claim or demand. If the Indemnifying
Party elects to defend such third party claim or demand, the Indemnified Party
shall have the right to participate in the defense of such third party claim or
demand, at such Indemnified Party's own expense. In the event,
 
22

--------------------------------------------------------------------------------


 
however, that such Indemnified Party reasonably determines that representation
by counsel to the Indemnifying Party of both the Indemnifying Party and such
Indemnified Party could reasonably be expected to present counsel with a
conflict of interest, then the Indemnified Party may employ separate counsel to
represent or defend it in any such action or proceeding and the Indemnifying
Party will pay the fees and expenses of such counsel. If the Indemnifying Party
does not elect to defend such third party claim or demand or does not defend
such third party claim or demand in good faith, the Indemnified Party shall have
the right, in addition to any other right or remedy it may have hereunder, at
the Indemnifying Party's expense, to defend such third party claim or demand;
provided, however, that (i) such Indemnified Party shall not have any obligation
to participate in the defense of, or defend, any such third party claim or
demand; (ii) such Indemnified Party's defense of or its participation in the
defense of any such third party claim or demand shall not in any way diminish or
lessen the obligations of the Indemnifying Party under the agreements of
indemnification set forth in this Article VII; and (iii) such Indemnified Party
may not settle any claim without the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed.


(c) The Indemnifying Party and the other Indemnified Parties, if any, shall
cooperate fully in all aspects of any investigation, defense, pre-trial in
respect of which indemnity is sought pursuant to this Article VIII, including,
but not limited to, by providing the other party with reasonable access to
employees and officers (including as witnesses) and other information.


(d) Except for third party claims being defended in good faith, the Indemnifying
Party shall satisfy its obligations under this ARTICLE VIII in respect of a
valid claim for indemnification hereunder that is not contested by PSF in good
faith in cash within thirty (30) days after the date on which Notice of Claim is
given.


Section 8.4 Indemnification Procedures for Non-Third Party Claims.


In the event any Indemnified Party should have an indemnification claim against
the Indemnifying Party under this Agreement that does not involve a claim by a
third party, the Indemnified Party shall promptly deliver notice of such claim
to the Indemnifying Party in writing and in reasonable detail. The failure by
any Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Party, except to the extent that the Indemnifying Party has been actually
prejudiced by such failure. If the Indemnifying Party does not notify the
Indemnified Party within fifteen (15) Business Days following its receipt of
such notice that the Indemnifying Party disputes such claim, such claim
specified by the Indemnifying Party in such notice shall be conclusively deemed
a liability of the Indemnifying Party under this Article VIII and the
Indemnifying Party shall pay the amount of such liability to the Indemnified
Party on demand, or in the case of any notice in which the amount of the claim
is estimated, on such later date when the amount of such claim is finally
determined. If the Indemnifying Party disputes its liability with respect to
such claim in a timely manner, PSF and the Indemnified Party shall proceed in
good faith to negotiate a resolution of such dispute and, if not resolved
through negotiations, such dispute
 
23

--------------------------------------------------------------------------------


 
shall be resolved pursuant to Section 10.11. Section 8.5 Limitations on
Indemnification.


No claim for indemnification under this Article VIII shall be asserted by, and
no liability for such indemnify shall be enforced against, the Indemnifying
Party to the extent the Indemnified Party has theretofore received
indemnification or otherwise been compensated for such Claim. In the event that
an Indemnified Party shall later collect any such amounts recovered under
insurance policies with respect to any Claim for which it has previously
received payments under this Article VIII from the Indemnifying Party, such
Indemnified Party shall promptly repay to the Indemnifying Party such amount
recovered.
 
 
ARTICLE IX TERMINATION
 
 
Section 9.1 Termination.


This Agreement may be terminated at any time prior to the Closing: (a) by mutual
consent of PPMC and PSF;


(b) by PSF, if the Closing shall not have occurred on or before May 30, 2007, or
if any of the conditions to the Closing set forth in Section 7.1 shall have
become incapable of fulfillment by May 30, 2007 and shall not have been waived
in writing by PSF; provided, however, that the right to terminate this Agreement
under this Section 9.1(b) shall not be available to PSF if its action or failure
to act has been a principal cause of or resulted in the failure of the Exchange
to occur on or before such date and such action or failure to act constitutes a
breach of this Agreement;


(c) by PPMC, if the Closing shall not have occurred on or before May 30, 2007 or
if any of the conditions to the Closing set forth in Section 7.2 shall have
become incapable of fulfillment by May 30, 2007 and shall not have been waived
in writing by PPMC; provided, however, that the right to terminate this
Agreement under this Section 9.1(c) shall not be available to PPMC if its action
or failure to act has been a principal cause of or resulted in the failure of
the Exchange to occur on or before such date and such action or failure to act
constitutes a breach of this Agreement;


(d) by PPMC or PSF if any Governmental or judicial Authority shall have issued
an injunction, order, decree or ruling or taken any other action restraining,
enjoining or otherwise prohibiting any material portion of the Exchange and such
injunction, order, decree, ruling or other action shall have become final and
nonappealable;


Section 9.2 Procedure and Effect of Termination.


In the event of termination of this Agreement pursuant to Section 9.1 hereof,
written notice thereof shall forthwith be given by the terminating party to the
other party, and, except as set forth below, this Agreement shall terminate and
be void and have no effect and the Exchange shall be abandoned without any
further action by the parties hereto; provided that, if such termination shall
result
 
24

--------------------------------------------------------------------------------


 
from the failure of or agreement in this of any representation a party to
perform a covenant, obligation Agreement or from the breach by PPMC, or PSF or
warranty contained herein, such party shall be fully liable for any and all
damages incurred or suffered by the other party as a result of such failure or
breach. The provisions of Section 6.3, Section 6.5, Section 9.2, and ARTICLE
VIII hereof (with the exception of Section 10.5 only)and ARTICLE X shall survive
the termination of this Agreement for any reason whatsoever.




ARTICLE X MISCELLANEOUS
 
Section 10.1 Entire Agreement.


This Agreement and the Schedules and Exhibits hereto contain the entire
agreement between the parties and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.


Section 10.2 Amendment and Modifications.


This Agreement may not be amended, modified or supplemented except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such amendment, modification or supplement is sought.


Section 10.3 Extensions and Waivers.


At any time prior to the Closing, the parties hereto entitled to the benefits of
a term or provision may (a) extend the time for the performance of any of the
obligations or other acts of the parties hereto, (b) waive any inaccuracies in
the representations and warranties contained herein or in any document,
certificate or writing delivered pursuant hereto, or (c) waive compliance with
any obligation, covenant, agreement or condition contained herein. Any agreement
on the part of a party to any such extension or waiver shall be valid only if
set forth in an instrument or instruments in writing signed by the party against
whom enforcement of any such extension or waiver is sought. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement.


Section 10.4 Successors and Assigns.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, provided, however, that no
party hereto may assign its rights or delegate its obligations under this
Agreement without the express prior written consent of the other party hereto.
Except as provided in Article VIII, nothing in this Agreement is intended to
confer upon any person not a party hereto (and their successors and assigns) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.


Section 10.5 Survival of Representations, Warranties and Covenants.
 
25

--------------------------------------------------------------------------------


 
The representations and warranties contained herein shall survive the Closing
and shall thereupon terminate two (2) years from the Closing. All covenants and
agreements contained herein which by their terms contemplate actions following
the Closing shall survive the Closing and remain in full force and effect in
accordance with their terms.


Section 10.6 Headings; Definitions.


The Section and Article headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement. All references to Sections or Articles contained herein mean
Sections or Articles of this Agreement unless otherwise stated. All capitalized
terms defined herein are equally applicable to both the singular and plural
forms of such terms.


Section 10.7 Severability.


If any provision of this Agreement or the application thereof to any Person or
circumstance is held to be invalid or unenforceable to any extent, the remainder
of this Agreement shall remain in full force and effect and shall be reformed to
render the Agreement valid and enforceable while reflecting to the greatest
extent permissible the intent of the parties.


Section 10.8 Specific Performance.


The parties hereto agree that in the event that any party fails to consummate
the Exchange in accordance with the terms of this Agreement, irreparable damage
would occur, no adequate remedy at law would exist and damages would be
difficult to determine. It is accordingly agreed that the parties shall be
entitled to specific performance in such event, without the necessity of proving
the inadequacy of money damages as a remedy, in addition to any other remedy at
law or in equity.
 
Section 10.9 Notices.


All notices hereunder shall be sufficiently given for all purposes hereunder if
in writing and delivered personally, sent by documented overnight delivery
service or, to the extent receipt is confirmed, telecopy, telefax, email or
other electronic transmission service to the appropriate address or number as
set forth below (or any other address duly notified by a party hereto pursuant
to the provisions of this Section 10.9).


If to PPMC:
If to PSF:
 
26

--------------------------------------------------------------------------------


 


 
Section 10.10 Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflicts of laws principles.


Section 10.11 Consent to Jurisdiction.


Any action, suit or other legal proceeding which is commenced to resolve any
matter arising under or relating to any provision of this Agreement shall be
commenced only in a state or federal court of competent jurisdiction the State
of Nevada and the parties hereto each consents to the jurisdiction of such a
court.


Section 10.12 Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.


Section 10.13 Certain Definitions. As used herein:


(a) "Affiliate" shall have the meanings ascribed to such term in Rule 12b-2 of
the Exchange Act;


(b) "Business Day" shall mean any day other than a Saturday, Sunday or a day on
which federally chartered financial institutions are not open for business.


(c) "Confidential Information" shall mean the existence and contents of this
Agreement and the Schedules and Exhibits hereto, and all proprietary technical,
economic, environmental, operational, financial and/or business information or
material of one party which, prior to or following the Closing Date, has been
disclosed by PSF, on the one hand, or PPMC, on the other hand, in written, oral
(including by recording), electronic, or visual form to, or otherwise has come
into the possession of, the other;


(d) "Contract" shall mean any oral, written or implied contracts, agreements,
licenses, instruments, indentures leases, powers of attorney, guaranties, surety
arrangements or other commitments of any kind;
 
(e) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder;


(f) "GAAP" shall mean generally accepted accounting principles in the United
States as in effect on the date or for the period with respect to which such
principles are applied;


(g) "Governmental Authority" shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission or court, whether
 
 
27

--------------------------------------------------------------------------------


 
domestic, foreign or multinational, exercising executive, legislative,judicial,
regulatory or administrative functions of or pertaining to government and any
executive official thereof;


(h) "Knowledge" shall mean (i) with respect to an individual, knowledge of a
particular fact or other matter, if such individual is aware of such fact or
other matter, and (ii) with respect to a Person that is not an individual,
knowledge of a particular fact or other matter if any individual who is serving,
or who has at any time served, as a director, officer, partner, executor, or
trustee of such Person (or in any similar capacity) has, or at any time had,
knowledge of such fact or other matter;


(i) "Lien" shall mean any security or other property interest or right, claim,
lien, pledge, option, charge, security interest, contingent or conditional sale,
or proxy, pre-emptive rights, first refusal rights, participation rights, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future;


(j) "Material Adverse Effect" shall mean any adverse effect on the business,
condition (financial or otherwise) or results of operation of the applicable
entity;


(k) "Material Contract" shall mean any Contract, other than equipment and
furniture leases entered into in the ordinary course of business,the liabilities
or commitments associated therewith exceed, in the case of PSF, $1,000
individually or $5,000 in the aggregate;


(1) "Person" shall mean any individual, corporation, partnership, association,
trust or other entity or organization, including a governmental or political
subdivision or any agency or institution thereof;


(m) "SEC" shall mean the Securities and Exchange Commission;


(n) "Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder; and


(o) "Taxes" shall mean all taxes (whether U.S. federal, state, local or other
non-U.S.) based upon or measured by income and any other tax whatsoever,
including, without limitation, gross receipts, profits, sales, levies, imposts,
deductions, charges, rates, duties, use, occupation, value added, ad valorem,
transfer, franchise,withholding, payroll and social security, employment,
excise, stamp duty or property taxes, together with any interest, penalties,
charges or fees imposed with respect thereto.
 
 

 
 

 
(BALANCE OF PAGE LEFT INTENTIONALLY BLANK]
 
 
 
 
 
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties have caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.


PURCHASE POINT MEDIA CORP.


By:  /s/ Albert Folsom
­Name: Albert Folsom,
        Title: Chairman and President




POWER SPORTS FACTORY, INC.


By: /s/ Steve Rubakh
­Name: Steve Rubak,
        Title:  Chairman and President
 
PSF SHAREHOLDERS' COUNTERPART SIGNATURE PAGE
[Signature page must be executed by each PSF Shareholder]
(PSF Shareholders must also complete Schedule II)
 
 
 
                                                              
(Print Name of Investor)


By:  /s/ Steve Rubakh
­Name:
Title:
 
 
29

--------------------------------------------------------------------------------



